Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/04/2022 has been entered. Claims 1-20 remain pending in the application. Claims 6-9 and 15-18 are directed to the non-elected Species/Sub-Species and are withdrawn from consideration. 
Applicant's amendments to the Drawing and claims has overcome each and every objection, and the 112 rejection previously set forth in the Non-Final Office Action mailed 07/21/2022.

Claim Objections
Claims 1-2, 5, 10-11, 14 and 19-20 are objected to because of the following informalities.  
Regarding claim 1, on ll. 12-13, the recitation “the fine injection holes are spaced apart from each other in a circumferential direction of the second tube” is believed to be in error for - - each of the plurality of fine injection holes are spaced apart from each other in a circumferential direction of the second tube - - The same error also occurs in claims 10 and 19.
Regarding claim 2, 
on ll. 1-2, the recitation “the first tube includes an accelerating injector whose inner diameter gradually decreases toward a tip of the first tube” is believe to be in error for - - the first tube includes an accelerating injector [[whose]] , an inner diameter of the accelerating injector gradually decreases toward a tip of the first tube. The same error also occurs in claims 11 and 20.
On ll. 3-4, the recitation “the fuel injection hole is formed at the tip of the accelerating injector on the front end of the first tube” is believed to be in error for - - the fuel injection hole is formed at the tip of the accelerating injector [[on]] at the front end of the first tube - - The same error also occurs in claim 11.
Regarding claim 5, on l. 3, the recitation “wherein the fourth tube includes a plurality of air injection holes at a tip” is believed to be in error for - - wherein the fourth tube includes a plurality of air injection holes at a tip of the forth tube - - The same error also occurs in claim 14.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 10-14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 
on ll. 5-9, the recitation “a second tube through which an air flows and surrounding the first tube through a front end of the first tube … ; and a third tube through which the fuel flows and surrounding the second tube through the front end of the second tube” is indefinite because the recitation is generally narrative and indefinite, failing to conform with current U.S. practice, and appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
The same rejection also applies to claims 10 and 19. For examination purpose, in the light of specification, the limitation is interpreted as a second tube through which an air flows and surrounding the first tube at a front end of the first tube … ; and a third tube through which the fuel flows and surrounding the second tube at the front end of the second tube.
on ll. 3-12, the recitation “a first tube … having a fuel injection hole on a front end to inject the fuel therethrough; a second tube … surrounding the first tube through a front end of the first tube and having on a front end a premixing injection hole … ; and a third tube … surrounding the second tube through the front end of the second tube, wherein the second tube includes a plurality of fine injection holes through which the fuel flowing in the third tube toward a front end of the third tube is injected from the third tube to an inside of the second tube” is indefinite because multiple “front end” are claimed in the recitation and it is unclear whether the multiple “front end” refer to a same component of the nozzle; or different components of the nozzle; or a location of the nozzle. 
The same rejection also applies to claims 10 and 19. For examination purpose, incorporating of above limitation interpretation, the limitation is interpreted as a first tube … having a fuel injection hole at a front end of the first tube to inject the fuel therethrough; a second tube … surrounding the first tube at the front end of the first tube and having on a front end of the second tube a premixing injection hole … ; and a third tube … surrounding the second tube at the front end of the second tube, wherein the second tube includes a plurality of fine injection holes through which the fuel flowing in the third tube toward a front end of the third tube is injected from the third tube to an inside of the second tube. 

	Regarding claim 2, on ll. 1-3, the recitation “the first tube includes an accelerating injector whose inner diameter gradually decreases toward a tip of the first tube, and the fuel injection hole is formed at the tip of the accelerating injector on the front end of the first tube” is unclear whether “the tip of the accelerating injector” refers to the “tip of the first tube” claimed previously in claim 2. 
The same rejection also applies to claims 11. For examination purpose, the limitation is interpreted as the first tube includes an accelerating injector whose inner diameter gradually decreases toward a tip of the first tube, and the fuel injection hole is formed at the tip of the first tube on the front end of the first tube.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi 20130019584 in view of Cai 20130298562.

Regarding claim 1, Koizumi teaches the invention as claimed: a nozzle (15 Fig. 1) for a combustor
(3 Fig. 1) burning a fuel containing a hydrogen (mixed fuel containing hydrogen, p. 1, [0004]), the nozzle
(15 Fig. 1) comprising: 
a first tube (20, Fig. 1) through which the fuel (200 Fig. 1) flows and having a fuel injection hole (20a Fig. 1) on a front end (due to 112b rejection, the limitation is interpreted as at a front end of the first tube; annotated Fig. 2) to inject the fuel therethrough (via 20a Fig. 1); 
a second tube (21 Fig. 1) through which an air flows (103) and surrounding the first tube (20 Fig. 1) through a front end of the first tube (due to 112b rejection, the limitation is interpreted as surrounding the first tube at the front end of the first tube; annotated Fig. 2) and having on a front end a premixing injection hole (due to 112b rejection, the limitation is interpreted as on a front end of the second tube having a premixing injection hole; the front end of the second tube is shown in annotated Fig. 2 and the premixing injection hole is 21a) through which the fuel (200) and the air (103) are mixed at the premixing injection hole (the air 103 and the fuel 200 are mixed at the premixing injection hole 21a) and discharged (the mixture of the fuel 200 and the air 103 discharged via 21a); and 
a third tube (annotated Fig. 1) through which the fuel flows (201) and surrounding the second tube (21) through the front end of the second tube (due to 112b rejection, the limitation is interpreted as surrounding the second tube at the front end of the second tube; annotated Fig. 2) and the fuel (201) flowing in the third tube (annotated Fig. 1) flows toward a front end (annotated Fig. 1) of the third tube (annotated Fig. 1).

    PNG
    media_image1.png
    660
    810
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    744
    829
    media_image2.png
    Greyscale

Koizumi does not teach wherein the second tube includes a plurality of fine injection holes through which the fuel flowing in the third tube toward a front end of the third tube is injected from the third tube to an inside of the second tube, and the fine injection holes are spaced apart from each other in a circumferential direction of the second tube.
However, Cai teaches a fuel injector(abstract), comprising a first tube (where 70 flows Fig. 2)
through which a fuel (52 Fig. 2) flows (Fig. 2) and having a fuel injection hole (72 Fig. 2), a second tube
(space 68) through which an air flows (air enters space 68 via 66) and surrounding the first tube (where 70 flows Fig. 2), wherein the second tube (space 68) having a premixing injection hole (where 52 meet 36 Fig. 2) through which the fuel (52 Fig. 2) and air (from 72 Fig. 2) are mixed, a third tube (48 Fig. 2) through which the fuel flows (48 is a fuel manifold, [0015]) and surrounding the second tube (where 52 flows Fig. 2), 
wherein the second tube (space 68) includes a plurality of fine injection holes (60 Fig. 2) through which the fuel flowing (52 Fig. 2) in the third tube (48) is injected from the third tube (48 Fig. 2) to an inside of the second tube (fuel 51 is injected from the third tube 48 to the internal space of the second tube space 68) and the fine injection holes (see claim interpretation in claim objection; each 60 of the plurality of 60s) are spaced apart from each other in a circumferential direction (as shown in Fig. 2) of the second tube (space 48).
	It would have been obvious to one of ordinary skills in art before the effective filling date of the
claimed invention to provide Koizumi with the teaching of Cai’s plurality of fine injection holes (Cai, 60s Fig. 2) to the second tube (Koizumi, 21 Fig. 1), and the fuel (Koizumi, 201) flowing in the third tube (Koizumi, annotated Fig. 1) toward a front end of the third tube (Koizumi, annotated Fig. 2) is injected from the third tube (Koizumi, annotated Fig. 1) to an inside of the second tube (an internal space of Koizumi’s 21), and each of the plurality of fine injection holes (Cai, each 60) are spaced apart from each other in a circumferential direction (as shown in Cai Fig. 2) of the second tube (Koizumi, 21) to reduce oxidization of molecular nitrogen by reducing either maintaining the combustor temperature below a temperature at which NOx is produced or by limiting the reactant in the combustor (Cai, p. 1, [0002]).

	Regarding claim 2, Koizumi in view of Cai teaches the invention as claimed and as discussed
above. Koizumi further teaches the first tube (20 Fig. 1) includes an accelerating injector (annotated Fig.
1) whose inner diameter gradually decreases toward a tip of the first tube (annotated Fig. 1), and the fuel injection hole (20a Fig. 1) is formed at the tip of the accelerating injector on the front end of the first tube (also see claim interpretation in 112b rejection; annotated Fig. 2).

    PNG
    media_image3.png
    643
    824
    media_image3.png
    Greyscale

	
	Regarding claim 5, Koizumi in view of Cai teaches the invention as claimed and as discussed
above. Koizumi further teaches a fourth tube (annotated, Fig. 1) surrounding the third tube (annotated
Fig. 1) and through which a cooling air flows (201 Fig. 1), wherein the fourth tube (annotated, Fig. 1)
includes a plurality of air injection holes at a tip (17a Fig. 1).

    PNG
    media_image4.png
    808
    828
    media_image4.png
    Greyscale


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi
20130019584 in view of Cai 20130298562 and Westmoreland 20140338339.
	
Regarding claim 3, Koizumi in view of Cai teaches the invention as claimed and as discussed
above. Koizumi further teaches the second tube (21 Fig. 1) includes an injection guide (annotated Fig. 1)
surrounding the accelerating injector (annotated Fig. 1) and an inner diameter of the injection guide (injection guide diameter, annotated Fig. 1) gradually decreases toward a tip of the second tube (as shown in annotated Fig. 1).).

    PNG
    media_image5.png
    791
    1004
    media_image5.png
    Greyscale

	Koizumi in view of Cai as discussed so far does not teach the plurality of fine injection holes are formed in the injection guide and the injecting guide is located downstream from an upstream portion of the second tube having a constant diameter.
However, Cai further teaches the plurality of fine injection holes (60s Fig. 2) are formed on an upstream portion (annotated Fig. 2) of the second tubes (space 68, Fig. 2), the inner diameter of the upstream portion is constant (annotated Fig. 2), and the second tubes (where 52 flows, Fig. 2) having an injection guide disposing downstream from the upstream portion, and the inner diameter of the
injection guide is gradually decreasing (annotated Fig. 2).
It would have been obvious to one of ordinary skills in art before the effective filling date of the
claimed invention to provide Koizumi in view of Cai with the further teaching of Cai’s plurality of fine fuel injection holes (Cai, 60 Fig. 2) to the upstream portion having a constant inner diameter of the
second tube (Koizumi, annotated Fig. 1) to reduce oxidization of molecular nitrogen by reducing either
maintaining the combustor temperature below a temperature at which NOx is produced or by limiting
the reactant in the combustor (Cai, p. 1, [0002]).

    PNG
    media_image6.png
    678
    908
    media_image6.png
    Greyscale

Koizumi in view of Cai does not teach the plurality of fine injection holes are formed in the injection guide.
However, Westmoreland teaches a multi-tube fuel nozzle including multiple fuel injectors (abstract) and each of the multiple fuel injectors having a fuel injector spike (93 Fig. 5), wherein the fuel injector spike (93 Fig. 6) including an upstream portion with a constant diameter (158 Fig. 6), an injection guide (downstream portion on annotated Fig. 6) with a gradually decreasing diameter, a plurality of fine injection holes (annotated Fig. 6) disposing on the upstream portion (annotated Fig. 6). Moreover, Westmoreland teaches another embodiment of the fuel injector spike (93 Fig. 5) including an upstream portion with a constant diameter (118 Fig. 5), an injection guide (117 Fig. 5) with a gradually decreasing diameter (108 Fig. 5) and a plurality of fine injection holes (annotated Fig. 5) disposing on the injection guide (117 Fig. 5).

    PNG
    media_image7.png
    502
    992
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    557
    840
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skills in art before the effective filling date of the
claimed invention to provide Koizumi in view of Cai with the teaching of Westmoreland’s forming (Westmoreland, as shown in Fig. 5) the plurality of fine fuel injection holes (Cai, 60 Fig. 2) to the injection guide (Koizumi, annotated Fig. 1) having a gradually decreasing inner diameter (Koizumi, annotated Fig. 1) of the second tube (Koizumi, annotated Fig. 1) instead of the to the upstream portion having a constant inner diameter of the second tube (Cai, annotated Fig. 2 and Koizumi, annotated Fig. 1) to improve the design and construction of the fuel nozzle assembly because the design and construction of the fuel nozzle assembly can significantly affect the mixing and combustion of fuel and air, which in turn can impact exhaust emissions (e.g., nitrogen oxides, carbon monoxide, etc.) and power output of the gas turbine engine (Westmoreland, p. 1, [0002]). 
Additionally, it has been held that merely rearranging parts, in this case the location of the plurality of fine injection holes, of an invention involves only routine skill in the art - MPEP 2144.04 (VIC).

Regarding claim 4, Koizumi in view of Cai and Westmoreland teaches the invention as discussed above. Koizumi further teaches the third tube (annotated Fig. 1) includes an internal expansion space (annotated Fig. 1) surrounding the injection guide (annotated Fig. 1) and a cross-sectional area of the internal expansion gradually increases (internal expansion space, annotated Fig. 1) toward a tip of the third tube (annotated Fig. 1).

    PNG
    media_image9.png
    394
    616
    media_image9.png
    Greyscale


Claims 10-11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi 20130019584 in view of Cai 20130298562 and Stewart 10215415.
Regarding claim 10, Koizumi teaches the invention as claimed: a combustor (3 Fig. 1) comprising: 
a burner (13 Fig. 1) having a nozzle (15 Fig. 1) configured to inject a fuel (200 and 201 Fig. 1) and an air (103 Fig. 1); and 
a duct assembly (10 and 12 Fig. 1) coupled to one side of the burner (Fig 1) to combust a mixture of the fuel and the air (in combustor 3 Fig. 1) and transmit a combustion gas (110 Fig. 1) to a turbine (4 Fig. 1), 
wherein the nozzle (15 Fig. 1) comprising:
a first tube (20, Fig. 1) through which the fuel (200 Fig. 1) flows and having a fuel injection hole (20a Fig. 1) on a front end (due to 112b rejection, the limitation is interpreted as at a front end of the first tube; annotated Fig. 2) to inject the fuel therethrough (via 20a Fig. 1); 
a second tube (21 Fig. 1) through which an air flows (103) and surrounding the first tube (20 Fig. 1) through a front end of the first tube (due to 112b rejection, the limitation is interpreted as surrounding the first tube at the front end of the first tube; annotated Fig. 2) and having on a front end a premixing injection hole (due to 112b rejection, the limitation is interpreted as on a front end of the second tube having a premixing injection hole; the front end of the second tube is shown in annotated Fig. 2 and the premixing injection hole is 21a) through which the fuel (200) and the air (103) are mixed at the premixing injection hole (the air 103 and the fuel 200 are mixed at the premixing injection hole 21a) and discharged (the mixture of the fuel 200 and the air 103 discharged via 21a); and 
a third tube (annotated Fig. 1) through which the fuel flows (201) and surrounding the second tube (21) through the front end of the second tube (due to 112b rejection, the limitation is interpreted as surrounding the second tube at the front end of the second tube; annotated Fig. 2) and the fuel (201) flowing in the third tube (annotated Fig. 1) flows toward a front end (annotated Fig. 1) of the third tube (annotated Fig. 1).

    PNG
    media_image1.png
    660
    810
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    744
    829
    media_image2.png
    Greyscale

Koizumi does not teach a plurality of nozzles and wherein the second tube includes a plurality of fine injection holes through which the fuel flowing in the third tube toward a front end of the third tube is injected from the third tube to an inside of the second tube, and the fine injection holes are spaced apart from each other in a circumferential direction of the second tube.
However, Cai teaches a fuel injector(abstract), comprising a first tube (where 70 flows Fig. 2)
through which a fuel (52 Fig. 2) flows (Fig. 2) and having a fuel injection hole (72 Fig. 2), a second tube
(space 68) through which an air flows (air enters space 68 via 66) and surrounding the first tube (where 70 flows Fig. 2), wherein the second tube (space 68) having a premixing injection hole (where 52 meet 36 Fig. 2) through which the fuel (52 Fig. 2) and air (from 72 Fig. 2) are mixed, a third tube (48 Fig. 2) through which the fuel flows (48 is a fuel manifold, [0015]) and surrounding the second tube (where 52 flows Fig. 2), 
wherein the second tube (space 68) includes a plurality of fine injection holes (60 Fig. 2) through which the fuel flowing (52 Fig. 2) in the third tube (48) is injected from the third tube (48 Fig. 2) to an inside of the second tube (fuel 51 is injected from the third tube 48 to the internal space of the second tube space 68) and the fine injection holes (see claim interpretation in claim objection; each 60 of the plurality of 60s) are spaced apart from each other in a circumferential direction (as shown in Fig. 2) of the second tube (space 48).
	It would have been obvious to one of ordinary skills in art before the effective filling date of the
claimed invention to provide Koizumi with the teaching of Cai’s plurality of fine injection holes (Cai, 60s Fig. 2) to the second tube (Koizumi, 21 Fig. 1), and the fuel (Koizumi, 201) flowing in the third tube (Koizumi, annotated Fig. 1) toward a front end of the third tube (Koizumi, annotated Fig. 2) is injected from the third tube (Koizumi, annotated Fig. 1) to an inside of the second tube (an internal space of Koizumi’s 21), and each of the plurality of fine injection holes (Cai, each 60) are spaced apart from each other in a circumferential direction (as shown in Cai Fig. 2) of the second tube (Koizumi, 21) to reduce oxidization of molecular nitrogen by reducing either maintaining the combustor temperature below a temperature at which NOx is produced or by limiting the reactant in the combustor (Cai, p. 1, [0002]).
Koizumi in view of Cai does not teach a plurality of nozzles.
However, Stewart teaches a plurality of fuel nozzles (48 Fig. 2) disposing in a combustor (24 Fig.
2), wherein the each of the fuel nozzle (48 Fig. 2) includes a premix pilot tip or nozzle (Fig. 3) to deliver a
premixed fuel and air mixture to the combustion zone to produce a flame (col. 1, II. 43-47).
It would have been obvious to one of ordinary skills in art before the effective filling date of the
claimed invention to provide Koizumi in view of Cai with the teaching of Stewart’s plurality of nozzles (Stewart, 48 Fig. 2) instead of one fuel nozzle (Koizumi, 15 Fig. 1) in a combustor (Koizumi, 3 Fig. 1) to deliver a mixture of fuel (Koizumi, 200 and 201, Fig. 1) and air (Koizumi, 103 Fig. 1) to reduces flame instability while providing cooling to the exit faces of the premix pilot nozzle.

	Regarding claim 11, Koizumi in view of Cai teaches the invention as claimed and as discussed
above. Koizumi further teaches the first tube (20 Fig. 1) includes an accelerating injector (annotated Fig.
1) whose inner diameter gradually decreases toward a tip of the first tube (annotated Fig. 1), and the fuel injection hole (20a Fig. 1) is formed at the tip of the accelerating injector on the front end of the first tube (also see claim interpretation in 112b rejection; annotated Fig. 2).

    PNG
    media_image3.png
    643
    824
    media_image3.png
    Greyscale

	
	Regarding claim 14, Koizumi in view of Cai teaches the invention as claimed and as discussed
above. Koizumi further teaches a fourth tube (annotated, Fig. 1) surrounding the third tube (annotated
Fig. 1) and through which a cooling air flows (201 Fig. 1), wherein the fourth tube (annotated, Fig. 1)
includes a plurality of air injection holes at a tip (17a Fig. 1).

    PNG
    media_image4.png
    808
    828
    media_image4.png
    Greyscale

	
Regarding claim 19, Koizumi teaches the invention as claimed: a gas turbine (title) comprising: 
a compressor (2 Fig. 1) configured to compress an air introduced from an outside (101 Fig. 1 and p. 3, [0034]); 
a combustor (3 Fig. 1) configured to mix the air compressed by the compressor (102 Fig. 1) with
a fuel (200 and 201 Fig. 1) and combust a mixture of the fuel and the air (in combustor 3 Fig. 1) to produce a high- temperature and high-pressure combustion gas (110 Fig. 1); and 
a turbine (4 Fig. 1) rotated by the combustion gas produced from the combustor (p. 3, [0034]), wherein the combustor (3 Fig. 1) comprising: 
a burner (13 Fig. 1) having a nozzle (15 Fig. 1) configured to inject the fuel (200 and 201 Fig. 1) and the air (103 Fig. 1); and 
a duct assembly (10 and 12 Fig. 1) coupled to one side of the burner (Fig 1) to combust the mixture of the fuel and the air (in combustor 3 Fig. 1) and transmit the high-temperature and high-pressure combustion gas (110 Fig. 1) to the turbine (4 Fig. 1), 
wherein the nozzle (15 Fig. 1) comprising:
a first tube (20, Fig. 1) through which the fuel (200 Fig. 1) flows and having a fuel injection hole (20a Fig. 1) on a front end (due to 112b rejection, the limitation is interpreted as at a front end of the first tube; annotated Fig. 2) to inject the fuel therethrough (via 20a Fig. 1); 
a second tube (21 Fig. 1) through which an air flows (103) and surrounding the first tube (20 Fig. 1) through a front end of the first tube (due to 112b rejection, the limitation is interpreted as surrounding the first tube at the front end of the first tube; annotated Fig. 2) and having on a front end a premixing injection hole (due to 112b rejection, the limitation is interpreted as on a front end of the second tube having a premixing injection hole; the front end of the second tube is shown in annotated Fig. 2 and the premixing injection hole is 21a) through which the fuel (200) and the air (103) are mixed at the premixing injection hole (the air 103 and the fuel 200 are mixed at the premixing injection hole 21a) and discharged (the mixture of the fuel 200 and the air 103 discharged via 21a); and 
a third tube (annotated Fig. 1) through which the fuel flows (201) and surrounding the second tube (21) through the front end of the second tube (due to 112b rejection, the limitation is interpreted as surrounding the second tube at the front end of the second tube; annotated Fig. 2) and the fuel (201) flowing in the third tube (annotated Fig. 1) flows toward a front end (annotated Fig. 1) of the third tube (annotated Fig. 1).

    PNG
    media_image1.png
    660
    810
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    744
    829
    media_image2.png
    Greyscale

Koizumi does not teach the turbine having a plurality of turbine blades, a plurality of nozzles and wherein the second tube includes a plurality of fine injection holes through which the fuel flowing in the third tube toward a front end of the third tube is injected from the third tube to an inside of the second tube, and the fine injection holes are spaced apart from each other in a circumferential direction of the second tube.
However, Cai teaches a fuel injector(abstract), comprising a first tube (where 70 flows Fig. 2)
through which a fuel (52 Fig. 2) flows (Fig. 2) and having a fuel injection hole (72 Fig. 2), a second tube
(space 68) through which an air flows (air enters space 68 via 66) and surrounding the first tube (where 70 flows Fig. 2), wherein the second tube (space 68) having a premixing injection hole (where 52 meet 36 Fig. 2) through which the fuel (52 Fig. 2) and air (from 72 Fig. 2) are mixed, a third tube (48 Fig. 2) through which the fuel flows (48 is a fuel manifold, [0015]) and surrounding the second tube (where 52 flows Fig. 2), 
wherein the second tube (space 68) includes a plurality of fine injection holes (60 Fig. 2) through which the fuel flowing (52 Fig. 2) in the third tube (48) is injected from the third tube (48 Fig. 2) to an inside of the second tube (fuel 51 is injected from the third tube 48 to the internal space of the second tube space 68) and the fine injection holes (see claim interpretation in claim objection; each 60 of the plurality of 60s) are spaced apart from each other in a circumferential direction (as shown in Fig. 2) of the second tube (space 48).
	It would have been obvious to one of ordinary skills in art before the effective filling date of the
claimed invention to provide Koizumi with the teaching of Cai’s plurality of fine injection holes (Cai, 60s Fig. 2) to the second tube (Koizumi, 21 Fig. 1), and the fuel (Koizumi, 201) flowing in the third tube (Koizumi, annotated Fig. 1) toward a front end of the third tube (Koizumi, annotated Fig. 2) is injected from the third tube (Koizumi, annotated Fig. 1) to an inside of the second tube (an internal space of Koizumi’s 21), and each of the plurality of fine injection holes (Cai, each 60) are spaced apart from each other in a circumferential direction (as shown in Cai Fig. 2) of the second tube (Koizumi, 21) to reduce oxidization of molecular nitrogen by reducing either maintaining the combustor temperature below a temperature at which NOx is produced or by limiting the reactant in the combustor (Cai, p. 1, [0002]).
Koizumi in view of Cai does not teach the turbine having a plurality of turbine blades and a plurality of nozzles.
However, Stewart teaches a turbine having a plurality of turbine blades (col. 1, II. 25-26) and a plurality of fuel nozzles (48 Fig. 2) disposing in a combustor (24 Fig. 2), wherein the each of the fuel nozzle (48 Fig. 2) includes a premix pilot tip or nozzle (Fig. 3) to deliver a premixed fuel and air mixture to the combustion zone to produce a flame (col. 1, II. 43-47).
It would have been obvious to one of ordinary skills in art before the effective filling date of the
claimed invention to provide Koizumi in view of Cai with the teaching of Stewart’s turbine having a plurality of turbine blades (Stewart, col. 1, II. 25-26) to extract thermal and/or kinetic energy to produce work and/or thrust (Stewart. col. 1. II. 24-27) and plurality of nozzles (Stewart, 48 Fig. 2) instead of one fuel nozzle (Koizumi, 15 Fig. 1) in a combustor (Koizumi, 3 Fig. 1) to deliver a mixture of fuel (Koizumi, 200 and 201, Fig. 1) and air (Koizumi, 103 Fig. 1) to reduces flame instability while providing cooling to the exit faces of the premix pilot nozzle.

Claims 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi 20130019584 in view of Cai 20130298562, Stewart 10215415 and Westmoreland 20140338339.

Regarding claim 12, Koizumi in view of Cai teaches the invention as claimed and as discussed
above. Koizumi further teaches the second tube (21 Fig. 1) includes an injection guide (annotated Fig. 1)
surrounding the accelerating injector (annotated Fig. 1) and an inner diameter of the injection guide (injection guide diameter, annotated Fig. 1) gradually decreases toward a tip of the second tube (as shown in annotated Fig. 1).

    PNG
    media_image5.png
    791
    1004
    media_image5.png
    Greyscale

	Koizumi in view of Cai as discussed so far does not teach the plurality of fine injection holes are formed in the injection guide and the injecting guide is located downstream from an upstream portion of the second tube having a constant diameter.
However, Cai further teaches the plurality of fine injection holes (60s Fig. 2) are formed on an upstream portion (annotated Fig. 2) of the second tubes (space 68, Fig. 2), the inner diameter of the upstream portion is constant (annotated Fig. 2), and the second tubes (where 52 flows, Fig. 2) having an injection guide disposing downstream from the upstream portion, and the inner diameter of the
injection guide is gradually decreasing (annotated Fig. 2).
It would have been obvious to one of ordinary skills in art before the effective filling date of the
claimed invention to provide Koizumi in view of Cai with the further teaching of Cai’s plurality of fine fuel injection holes (Cai, 60 Fig. 2) to the upstream portion having a constant inner diameter of the
second tube (Koizumi, annotated Fig. 1) to reduce oxidization of molecular nitrogen by reducing either
maintaining the combustor temperature below a temperature at which NOx is produced or by limiting
the reactant in the combustor (Cai, p. 1, [0002]).

    PNG
    media_image6.png
    678
    908
    media_image6.png
    Greyscale

Koizumi in view of Cai does not teach the plurality of fine injection holes are formed in the injection guide 
However, Westmoreland teaches a multi-tube fuel nozzle including multiple fuel injectors (abstract) and each of the multiple fuel injectors having a fuel injector spike (93 Fig. 5), wherein the fuel injector spike (93 Fig. 6) including an upstream portion with a constant diameter (158 Fig. 6), an injection guide (downstream portion on annotated Fig. 6) with a gradually decreasing diameter, a plurality of fine injection holes (annotated Fig. 6) disposing on the upstream portion (annotated Fig. 6). Moreover, Westmoreland teaches another embodiment of the fuel injector spike (93 Fig. 5) including an upstream portion with a constant diameter (118 Fig. 5), an injection guide (117 Fig. 5) with a gradually decreasing diameter (108 Fig. 5) and a plurality of fine injection holes (annotated Fig. 5) disposing on the injection guide (117 Fig. 5).

    PNG
    media_image7.png
    502
    992
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    557
    840
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skills in art before the effective filling date of the
claimed invention to provide Koizumi in view of Cai with the teaching of Westmoreland’s forming (Westmoreland, as shown in Fig. 5) the plurality of fine fuel injection holes (Cai, 60 Fig. 2) to the injection guide (Koizumi, annotated Fig. 1) having a gradually decreasing inner diameter (Koizumi, annotated Fig. 1) of the second tube (Koizumi, annotated Fig. 1) instead of the to the upstream portion having a constant inner diameter of the second tube (Cai, annotated Fig. 2 and Koizumi, annotated Fig. 1) to improve the design and construction of the fuel nozzle assembly because the design and construction of the fuel nozzle assembly can significantly affect the mixing and combustion of fuel and air, which in turn can impact exhaust emissions (e.g., nitrogen oxides, carbon monoxide, etc.) and power output of the gas turbine engine (Westmoreland, p. 1, [0002]). 
Additionally, it has been held that merely rearranging parts, in this case the location of the plurality of fine injection holes, of an invention involves only routine skill in the art - MPEP 2144.04 (VIC).

Regarding claim 13, Koizumi in view of Cai and Westmoreland teaches the invention as discussed above. Koizumi further teaches the third tube (annotated Fig. 1) includes an internal expansion space (annotated Fig. 1) surrounding the injection guide (annotated Fig. 1) and a cross-sectional area of the internal expansion gradually increases (internal expansion space, annotated Fig. 1) toward a tip of the third tube (annotated Fig. 1).

    PNG
    media_image9.png
    394
    616
    media_image9.png
    Greyscale


Regarding claim 20, Koizumi in view of Cai and Stewart teaches the invention as claimed and as discussed above. Koizumi further teaches the first tube (20 Fig. 1) includes an accelerating injector (annotated Fig. 1) whose inner diameter gradually decreases toward a tip of the first tube (annotated Fig. 1), the second tube (21 Fig. 1) includes an injection guide (annotated Fig. 1) surrounding the accelerating injector (annotated Fig. 1) and an inner diameter of the injection guide (injection guide's inner diameter, annotated Fig. 1) gradually decreases toward a tip of the second tube (annotated Fig. 1).

    PNG
    media_image10.png
    780
    1036
    media_image10.png
    Greyscale

	Koizumi in view of Cai and Stewart discussed so far does not teach the fine injection holes are
formed in the injection guide and the injecting guide is located downstream from an upstream portion of the second tube having a constant diameter.
However, Cai further teaches the plurality of fine injection holes (60s Fig. 2) are formed on an upstream portion (annotated Fig. 2) of the second tubes (space 68, Fig. 2), the inner diameter of the upstream portion is constant (annotated Fig. 2), and the second tubes (where 52 flows, Fig. 2) having an injection guide disposing downstream from the upstream portion, and the inner diameter of the
injection guide is gradually decreasing (annotated Fig. 2).
It would have been obvious to one of ordinary skills in art before the effective filling date of the
claimed invention to provide Koizumi in view of Cai and Stewart with the further teaching of Cai’s plurality of fine fuel injection holes (Cai, 60 Fig. 2) to the upstream portion having a constant inner diameter of the second tube (Koizumi, annotated Fig. 1) to reduce oxidization of molecular nitrogen by reducing either maintaining the combustor temperature below a temperature at which NOx is produced or by limiting the reactant in the combustor (Cai, p. 1, [0002]).

    PNG
    media_image6.png
    678
    908
    media_image6.png
    Greyscale

Koizumi in view of Cai and Stewart does not teach the plurality of fine injection holes are formed in the injection guide. 
However, Westmoreland teaches a multi-tube fuel nozzle including multiple fuel injectors (abstract) and each of the multiple fuel injectors having a fuel injector spike (93 Fig. 5), wherein the fuel injector spike (93 Fig. 6) including an upstream portion with a constant diameter (158 Fig. 6), an injection guide (downstream portion on annotated Fig. 6) with a gradually decreasing diameter, a plurality of fine injection holes (annotated Fig. 6) disposing on the upstream portion (annotated Fig. 6). Moreover, Westmoreland teaches another embodiment of the fuel injector spike (93 Fig. 5) including an upstream portion with a constant diameter (118 Fig. 5), an injection guide (117 Fig. 5) with a gradually decreasing diameter (108 Fig. 5) and a plurality of fine injection holes (annotated Fig. 5) disposing on the injection guide (117 Fig. 5).

    PNG
    media_image7.png
    502
    992
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    557
    840
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skills in art before the effective filling date of the
claimed invention to provide Koizumi in view of Cai and Stewart with the teaching of Westmoreland’s forming (Westmoreland, as shown in Fig. 5) the plurality of fine fuel injection holes (Cai, 60 Fig. 2) in the injection guide (Koizumi, annotated Fig. 1) having a gradually decreasing inner diameter (Koizumi, annotated Fig. 1) of the second tube (Koizumi, annotated Fig. 1) instead of the to the upstream portion having a constant inner diameter of the second tube (Cai, annotated Fig. 2 and Koizumi, annotated Fig. 1) to improve the design and construction of the fuel nozzle assembly because the design and construction of the fuel nozzle assembly can significantly affect the mixing and combustion of fuel and air, which in turn can impact exhaust emissions (e.g., nitrogen oxides, carbon monoxide, etc.) and power output of the gas turbine engine (Westmoreland, p. 1, [0002]). 
Additionally, it has been held that merely rearranging parts, in this case the location of the plurality of fine injection holes, of an invention involves only routine skill in the art - MPEP 2144.04 (VIC).

Response to Arguments
Applicant's arguments filed 10/04/2022 have been fully considered.
The Drawing Objection are withdrawn in light of the amended drawings. 
The amended claims overcome the objections set forth in the Office Action mailed 07/21/2022 and new objections are applied, see above.
Regarding the 112b Rejections, the amended claims and Applicant’s arguments overcome the rejections set forth in the Office Action mailed 07/21/2022 and new rejections, necessitated by amendment, are applied, see above.
Regarding to the arguments of 103 Rejections, Applicant’s arguments are moot because the amended claims 1, 10 and 19 do not clearly refer to the limitations on p. 13-15 of Applicant’s argument. Amended claims 1, 10 and 19 are interpreted in light of the specification, and rejected as unpatentable over Koizumi in view of Cai and Stewart, see above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JINGCHEN LIU/               Examiner, Art Unit 3741                                                                                                                                                                                         
/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741